t c memo united_states tax_court robert and eileen lopez ortega petitioners v commissioner of internal revenue respondent docket no filed date robert and eileen lopez ortega pro sese nathan c johnston for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 a and b of dollar_figure for tax_year the issue sec_2 for decision are whether petitioners are entitled to deduct as ordinary business_expenses dollar_figure for legal fees and other items reported on schedule c profit or loss from business for we hold they are not and whether petitioners are liable for the accuracy-related_penalty under sec_6662 and b we hold they are findings_of_fact petitioners resided in california at the time their petition was filed mr ortega owned real_estate in mexico the properties in question cover big_number acres including miles of beachfront mr ortega has held these properties since respondent has disallowed deductions related to these properties the expense deductions at issue were claimed on two schedules c one showed expenses of dollar_figure and listed mr ortega’s principal business as real_estate develope sic the other reported expenses of dollar_figure and listed the business as the rancho loreto bay 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedures 2other issues are computational and will be resolved according to the outcome of issue petitioners also reported real_estate activities on two schedules e supplemental income and loss as part of their return the relationship of the activities reflected on the schedules e and the expenses in dispute is not clear in the record respondent makes no adjustment to the schedule e items mr ortega divided his mexican real_estate holdings into three distinct units los cocos los cocos was intended to be a recreational vehicle rv park this property is adjacent to the only marina in the area rancho notri during mr ortega testified he was developing rancho notri as a planned community he intended to develop and sell homes and condominiums from this property he also planned to develop a marina and other businesses to benefit from the seaside location of this property in the land was zoned agricultural for mexican tax purposes nevertheless rancho notri was not an operational ranch and had no agricultural function in mr ortega undertook a number of improvements for the area including clearing the land inserting ground markers and showing lot delineation however no lots had been sold through miramar the miramar property comprises beachfront lots subdivided into smaller parcels mr ortega intended that the lots would be sold as building sites he expected the lots would be sold in phases but no sales occurred in petitioners timely filed their form_1040 u s individual_income_tax_return as stated the return included two schedules e the first for two properties in the united_states and los cocos rv park los cocos showed dollar_figure in expenses the second for the rancho loreto bay also known as rancho notri property showed dollar_figure in expenses none of these amounts were reported on line of petitioners’ form_1040 because of the passive_activity_loss limitations under sec_469 on the schedule c with the stated business of developing real_estate petitioners claimed and respondent disallowed the following deductions car and truck expenses--dollar_figure depreciation-- dollar_figure supplies--dollar_figure travel--dollar_figure meals and entertainment--dollar_figure taxes and licenses--dollar_figure laundry and cleaning--dollar_figure and telephone--dollar_figure on the other schedule c petitioners claimed a deduction for legal fees of dollar_figure and at trial mr ortega identified what were characterized as web site expenses of dollar_figure which were not reflected on the return these two items are also in dispute mr ortega testified that the legal expenses related to a cash settlement paid to squatters on certain parcels of the mexican property to allow clear legal_title to be established respondent sent petitioners a notice_of_deficiency for and petitioners timely filed a petition with this court i burden_of_proof opinion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue we find that petitioners have failed to produce sufficient evidence to cause the burden to shift to respondent accordingly the burden_of_proof remains on petitioners ii expense deductions deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of their income and entitlement to any deductions or credits claimed rule a 503_us_79 292_us_435 sec_162 authorizes a deduction for all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expense is ordinary is determined by time place and circumstance certain expenses may not be estimated because of the strict substantiation requirements of sec_274 this strict substantiation rule overrides the general_rule of cohan that we may estimate deductions where evidence is inadequate 39_f2d_540 2d cir estimation of deductions bearing heavily against taxpayer whose inexactitude is of his or her own making 50_tc_823 strict-substantiation provision takes precedence over cohan_rule affd 412_f2d_201 2d cir the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation any expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles in the present case sec_274 applies to the disputed automobile travel and meals expenses petitioners must substantiate these expenses by contemporaneous_records showing the amount of each expense the time and place of the travel and the business_purpose of the expense as to the dollar_figure in legal expenses the cost of defending or perfecting title to property constitutes a capital_expenditure and no current deduction shall be allowed for it estate of franco v commissioner tcmemo_1980_340 cowden v commissioner tcmemo_1965_278 affd per curiam 365_f2d_832 1st cir sec_1_263_a_-2 income_tax regs another issue in this case is whether the activities for which schedule c deductions have been claimed are distinct trades_or_businesses from the activities petitioners reported on schedule e which were subject_to the passive_activity_loss limitations respondent argues that petitioners did not adequately establish distinct trades_or_businesses and that petitioners also failed to substantiate the disputed deductions in any event we will discuss the individual expense items but we also find no trade_or_business operated in separate from the activities reported in the two schedules e a travel_expenses petitioners claimed a deduction for travel_expenses of dollar_figure for tax_year to substantiate their claimed expenses mr ortega created an air travel log and provided copies of ticket stubs and credit card statements however the air travel log was not created contemporaneously but rather was a reconstruction near the time of trial petitioners could not connect the receipts and other documentation with the flights and amounts stated on the air travel log some of the ticket stubs listed passengers other than petitioners and the credit card statements did not indicate the destination of the air travel or the names of the passengers who purchased the tickets in sum given the inadequacy of the evidence produced petitioners have failed to substantiate the travel_expenses respondent’s determination is sustained b meals and entertainment_expenses petitioners claimed a deduction of dollar_figure for meals and entertainment_expenses to substantiate the meals and entertainment petitioners provided receipts however the receipts failed to indicate the business_purpose of the meals or the meals’ relationship to a trade_or_business petitioners have failed to adequately substantiate these expenses respondent’s determination is sustained c car and truck expenses petitioners claimed a deduction of dollar_figure for car and truck expenses in to substantiate these expenses petitioners created a mileage log the mileage log was not created contemporaneously but rather at or near the time of trial the mileage log fails to specify how any of the stated business trips relate to any of petitioners’ properties or to a trade_or_business respondent’s determination is sustained d supplies expenses petitioners claimed a deduction of dollar_figure for supplies petitioners provided four receipts however the receipts lacked adequate notation of a business_purpose in addition petitioners failed to provide a business_purpose for the purchases of the supplies respondent’s determination is sustained e taxes and licenses expenses petitioners claimed a deduction of dollar_figure for taxes and licenses to substantiate these expenses petitioners provided seven receipts from the mexican government which had been stamped paid mr ortega testified that one receipt was for rancho notre three were for los cocos and the remaining receipts were for a property called malicon which was the office headquarters however some of these receipts were in the names of mr ortega’s two brothers petitioner testified that although some of these receipts did not show his name he paid the taxes and thus was entitled to the deductions mr ortega testified that the receipts showed different owners because of a municipal law which provided that no one can hold or own property more than big_number square meters so in order to keep the property intact i asked my brothers if i could put big_number square meters in their respective names to work around this local ordinance while we find that petitioners have provided adequate documentation in the receipts for taxes and licenses expenses they have failed to establish that the reported expenses were not more properly associated with the activities reported on schedules e of their income_tax return accordingly we find these expenses are not deductible as schedule c expenses f cleaning and laundry expenses petitioners claimed a deduction of dollar_figure on their schedule c for laundry and cleaning expenses mr ortega stated that although these expenses were listed on their schedule c as laundry and cleaning expenses it was a misposting the expenses were described by mr ortega as cleaning experiences which consisted of clearing the grounds of any fallen trees or debris after storms mr ortega stated that most of the cleaning expense was related to los cocos petitioners provided receipts which showed the location date hours worked and work done by trabajadores or laborers mr ortega testified that these receipts provided the information that he would need in order for the laborers to get paid the laborers would sign and mr ortega would then give a conversion from pesos to dollars and pay them the court finds that petitioners’ receipts provide documentation of the deduction for the cleaning and laundry expenses but as a schedule e expense which does not create a current deduction for because of the passive_loss_rules accordingly respondent’s adjustment is sustained g telephone and web site expenses petitioners claimed a deduction of dollar_figure on their schedule c for telephone expenses mr ortega also testified at trial that web site expenses of dollar_figure were an unresolved business_expense petitioners provided copies of verizon wireless bills to substantiate their claimed expenses mr ortega testified that he has a combination of services on his cell phone which he stated is primarily an international cell phone petitioners’ verizon wireless bills did not indicate whether the cell phone was used exclusively for business purposes and thus we conclude that petitioners have failed to substantiate that these expenses were associated with a trade_or_business similarly the web site expense was not properly substantiated as a schedule c expense accordingly we sustain respondent’s determination h depreciation petitioners claimed a deduction of dollar_figure for depreciation on their schedule c however petitioners have not provided any evidence to explain or substantiate this deduction therefore petitioners are not entitled to this deduction and we sustain respondent’s determination i legal fees petitioners claimed a deduction for a dollar_figure legal settlement expense on their schedule c the amount is the result of a legal action taken by petitioners to force squatters or parachuters off their properties because of rising attorney’s fees petitioners felt that it would be easier to pay the squatters to vacate their properties petitioners are claiming the legal expense as a theft_loss seeking to establish that there was an illegal act petitioners provided documentation of an agreement whereby each individual was paid dollar_figure to vacate petitioners’ properties respondent argues that these expenses are not based upon a currently active trade_or_business and are not current deductions respondent argues in the alternative that petitioners may be entitled to capitalize these expenses we agree with respondent’s analysis that these expenses are capital and do not relate to an active trade_or_business in iii accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 and b sec_6662 and b and imposes a 20-percent penalty on an underpayment_of_tax required to be shown on a return if the underpayment is attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as a tax understatement that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs courts deciding a taxpayer’s liability for a negligence_penalty generally look both to whether the underlying investment was legitimate and to whether the taxpayer exercised due care in the position taken on the return 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir sec_6664 provides an exception to the accuracy- related penalty if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances 116_tc_438 see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the reasonableness and good_faith of reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser can be a defense to the negligence_penalty but does not necessarily demonstrate reasonable_cause and good_faith 469_us_241 respondent has carried the threshold burden of production under sec_7491 and petitioners bear the burden of proving reasonable_cause respondent argues that petitioners were negligent in failing to maintain adequate_records and to substantiate their items properly respondent argues that petitioners should have know that the claimed schedule c expenses were not associated with active trades_or_businesses petitioners managed the accounting and bookkeeping for the foreign properties carelessly during they failed to keep records contemporaneous with the expenses and they claimed expenses for businesses which were in the development stage and not yet operational we find petitioners’ underpayment negligent and lacking in good_faith or reasonable_cause accordingly the court finds that petitioners have failed to carry their burden and we sustain respondent’s determination of the accuracy-related_penalty under sec_6662 and b for tax_year to reflect the foregoing decision will be entered for respondent
